RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5105-17T3
                                                                     A-5107-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.R. and J.R.,

     Defendants-Appellants.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.R. and H.R.,

     Minors.
_______________________________

                    Submitted September 19, 2019 – Decided September 26, 2019

                    Before Judges Alvarez and DeAlmeida.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FG-02-0035-17.
              Joseph E. Krakora, Public Defender, attorney for
              appellant T.R. (Marina Ginzburg, Designated Counsel,
              on the brief).

              Joseph E. Krakora, Public Defender, attorney for
              appellant J.R. (Phuong Vinh Dao, Designated Counsel,
              on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jason Wade Rockwell, Assistant Attorney
              General, of counsel; Jane S. Blank, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors (Joseph Hector Ruiz, Designated
              Counsel, on the brief).

PER CURIAM

        Defendants T.R. and J.R. appeal from a June 22, 2018 order terminating

their parental rights to two of their children, M.R. and H.R. 1 After an eight-day

trial, Judge William R. DeLorenzo, Jr. issued a 133-page written opinion finding

that the Division of Child Protection and Permanency (Division) had satisfied

all four prongs of the best interests of the child test set forth in N.J.S.A. 30:4C-

15.1(a), justifying termination of defendants' parental rights. We affirm.

        Judge DeLorenzo's opinion reviewed the evidence in great detail. A

summary will suffice here. T.R., the mother of the children, has a history of



1
    We use initials to protect the family's privacy.
                                                                            A-5105-17T3
                                          2
untreated substance abuse and mental health issues. She had been unable or

unwilling to provide a safe and stable home for her children for more than three

years at the time of trial. The Division became involved when the family was

facing imminent eviction from a home in disarray with no heat or hot water. The

children were compelled to bathe at the homes of relatives, did not regularly

attend school, were poorly supervised, and periodically suffered from food

insecurity. T.R. displayed hoarding behavior, which contributed to a state of

chaos in the home.

      J.R., the father of the children and T.R.'s spouse, also lived in the home ,

but took no steps to assure the safety of the children, the payment of rent, the

maintenance of the home, or the children's attendance at school. Although J.R.

worked regularly, providing for the children's needs was not a priority for him.

J.R. has a history of gambling and substance abuse. He admitted to being under

the influence of cocaine and heroin while living with the children. He was

treated successfully and, at the time of trial, his substance abuse was in

remission.   However, he tested positive for suboxone, a substance abuse

medication, shortly before the trial and could not explain why he had ingested

the drug. Defendants had a tumultuous relationship, including incidents of




                                                                          A-5105-17T3
                                        3
domestic violence. The children were exposed to a violent episode between T.R.

and her older daughter, who is not the subject of this appeal.

      The Division removed the children from defendants' custody and placed

them with a maternal relative. The resource parent has provided a stable and

supportive home for the children. They have been attending school, where they

are doing well, are participating in extracurricular activities, and have expressed

a desire to remain with their resource parent, who wishes to adopt them. The

children would like to remain in limited contact with their parents after adoption.

The trial court found credible the resource parent's expressed intention to

continue to permit visitation if she is allowed to adopt the children.

      Although defendants were provided with liberal visitation rights, neither

made a consistent effort to visit the children. T.R. relocated a number of times,

including to California and Hawaii, to enroll in substance abuse programs. The

record contains no evidence of T.R. having successfully completed any program.

In addition, when T.R. was not enrolled in a program, her housing was unstable.

She lived in various shelters and at one point reported she was sleeping on a

California beach. J.R., although geographically close to the children, rarely

visited them and refused to acknowledge that his inconsistent presence in their

lives caused them harm. Although the resource parent provided each child with


                                                                           A-5105-17T3
                                        4
a cellphone and permitted unlimited telephone and text communication between

the children and their parents prior to the children's bedtime, neither T.R. nor

J.R. maintained consistent contact with their children.

      The defendants did not develop a realistic plan for reunification with the

children, the provision of stable housing, or their long-term care.        T.R. is

unemployed, continues to struggle with substance abuse, does not take her

psychiatric medications regularly, and does not have a permanent residence.

Although J.R. has a home, he does not maintain consistent visitation with the

children and continues to have a volatile relationship with T.R., with whom he

has periodically lived.2 The Division has repeatedly attempted to facilitate J.R.'s

reunification with the children.

      The trial court found credible expert testimony that the benefit of

terminating defendants' parental rights to permit adoption by the resource parent

would outweigh any harm visited on the children. The court accepted the expert

opinion that while the children love their parents, they are aware that they cannot

provide a safe and stable home for them and would be harmed by removal from

the supportive environment provided by their resource parent.



2
  At one point, T.R. returned from California with a boyfriend. J.R. permitted
his wife and her boyfriend to live in his home.
                                                                           A-5105-17T3
                                        5
On appeal, T.R. argues the following points:

      THE LOWER COURT ERRED IN TERMINATING
      [T.R.'S] PARENTAL RIGHTS BECAUSE THE
      STATE FAILED TO ESTABLISH BY CLEAR AND
      CONVINCING EVIDENCE THAT TERMINATION
      WAS IN THE BEST INTERESTS OF THE
      CHILDREN UNDER N.J.S.A. 30:4C[-]15 AND
      N.J.S.A. 30:4C-15.1.

      A.   [T.R.'S] ACTIONS DID NOT AFFECT THE
      CHILDREN'S       SAFETY,    HEALTH    OR
      DEVELOPMENT       AND    CONTINUING  THE
      PARENT RELATIONSHIP WILL NOT ENDANGER
      THE CHILDREN AS CONTEMPLATED BY THE
      FIRST PRONG OF THE "BEST INTEREST[S]"
      TEST.

      B.  [T.R.] IS ABLE AND WILLING TO PROVIDE
      HER CHILDREN WITH A SAFE AND STABLE
      HOME AND THE DELAY OF PERMANENT
      PLACEMENT WILL NOT HARM THE CHILDREN
      AS CONTEMPLATED BY THE SECOND PRONG
      OF THE "BEST INTEREST[S]" TEST.

      C.  THE    DIVISION  DID   NOT    MAKE
      REASONABLE EFFORTS PURSUANT TO THE
      THIRD PRONG OF THE "BEST INTEREST[S]"
      TEST TO PROVIDE SERVICES TO THE FAMILY
      WHICH WOULD HELP [T.R.] CORRECT THE
      CIRCUMSTANCES WHICH RESULTED IN HER
      BEING SEPARATED FROM HER SON.

      D.  TERMINATION OF [T.R.'S] PARENTAL
      RIGHTS WILL CAUSE MORE HARM THAN GOOD
      TO [H.R.] AND [M.R.] AS CONTEMPLATED BY
      THE FOURTH PRONG OF THE "BEST
      INTEREST[S]" TEST AS IT WILL PERMANENTLY

                                                  A-5105-17T3
                                6
            SEVER[] THE CHILDREN'S TIES TO THEIR
            PARENTS.

      J.R. raises the following points for our consideration:

            THE    RECORD     DOES    NOT    CONTAIN
            SUBSTANTIAL CREDIBLE EVIDENCE THAT
            TERMINATION OF J.R.'S PARENTAL RIGHTS TO
            M.R. AND H.R. IS IN THEIR BEST INTERESTS,
            THEREFORE, THE TRIAL COURT'S JUDGMENT
            TERMINATING J.R.'S PARENTAL RIGHTS MUST
            BE VACATED.

            I.   THE TRIAL COURT ERRED WHEN IT
            FOUND THAT J.R.'S PARENTAL RELATIONSHIP
            PRESENTED A SUBSTANTIAL RISK OF HARM TO
            M.R. AND H.R.

            II. THE TRIAL COURT WAS WRONG WHEN IT
            CONCLUDED J.R. WAS UNABLE OR UNWILLING
            TO MITIGATE THE HARM THAT MIGHT RESULT
            FROM REUNIFICATION.

            III. THE  TRIAL COURT     ERRED   IN
            CONCLUDING [THE DIVISION'S] SERVICES
            WERE REASONABLE TO SATISFY PRONG
            THREE.

            IV. THE TRIAL COURT ERRED WHEN IT
            FOUND THAT M.R. AND H.R. WOULD BE
            HARMED FROM CONTINUED CONTACT WITH
            THEIR FATHER.

      Our review of Judge DeLorenzo's decision is limited and deferential. We

will not disturb a trial judge's factual findings so long as they are supported by

substantial credible evidence. See N.J. Div. of Youth & Family Servs. v. R.G.,

                                                                          A-5105-17T3
                                        7
217 N.J. 527, 552 (2014).      We defer to the judge's evaluation of witness

credibility and to his expertise in family court matters. Id. at 552-53.

      After carefully reviewing the record in light of the applicable precedents,

we conclude that substantial credible evidence supports Judge DeLorenzo's

decision. There is no basis for us to disturb his well-reasoned determination that

the Division has established by clear and convincing evidence that termination

of defendants' parental rights was warranted. We therefore affirm the June 22,

2018 order for the reasons stated in the judge's comprehensive written opinion.

Defendants' arguments are without sufficient merit to warrant further discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-5105-17T3
                                        8